Title: Clement Biddle to Tobias Lear, 22 November 1789
From: Biddle, Clement
To: Lear, Tobias


          
            Phila Sunday November 22d 1789
          
          After the Departure of the last post I recd your favour of 17th Instant handed me by major Jackson. I did not expect the return of the president so early or should have lodged Mr

Bartram’s Answer which did not reach me til some time after I wrote to him—I waited on Mr Morris to pay him the 32 £s 12 s. 2 d. Balance due to Governeur Morris Esqr. & for the Black Sattin & Floor Matts—Mr Cottringer is to send me the Account which he Could not then make up but expects to do it tomorrow and I shall be Careful to Call again to discharge it. I am Glad that you have procured the red Cloverseed as after diligent Enquiry of the Dealers in Town and persons who raise it in the Country I find none Can be depended on before the Close of the Winter & a very little which Comes out has sold at 60/ ⅌ Bushel which is much higher than you mention.
          It has been a favourable year for Buck Wheat and any quantity may be had but I Cannot yet ascertain the price as little has been brought to Market but suppose about 2/ ⅌ Bus.
          On Friday I was shewn Mr Merediths Note to Mrs Meredith desiring me to procure a Conveyance to Mount Vernon for some red potatoes—two vessels were going off the same Evening for Alexa. which was too late to have the potatoes dug & brought to town but Cap. Carhart is expected shortly from Alexa. & to return immediately, of this or any Earlier Conveyance I shall take Care to inform Mrs Meredith & her Overseer tells me the potatoes shall be ready.
          I have Called at the Stage Office a great Number of times to pay the passage of the German Gardner but the proprietor Mr Inskeep tells me he has no Account yet of his Passage & Baggage from the southern Stages, but expects it soon & will Call on me first—I shall thank you to remind me if any other Commands are unexecuted & you may Depend on my Strict Attention to them.
          
            C.B.
          
        